Citation Nr: 1603093	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-38 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an increased rating for panic disorder with agoraphobia, including depression, panic attacks, and anxiety, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for incompetent cervix, currently rated as noncompensable.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service from September 1993 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The claims were before the Board on prior occasions, and were remanded in June 2011 and April 2013 for evidentiary development.  The claim for entitlement to service connection for a headache disability was also dispatched to the Veterans Health Administration (VHA) in September 2013 for additional development, and all actions requested by these orders have occurred.  Nonetheless, the claims must be remanded for reasons discussed in detail below.  

The entire claims folder, to include the portion contained electronically, has been reviewed in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in September 2013, dispatched the Veteran's claims file to the Veterans Health Administration (VHA) so that an expert medical opinion could be provided.  The Veteran was informed that should she wish to submit additional evidence, it was her right to have that evidence reviewed by the AOJ/RO prior to a return of that evidence to the Board.  The Veteran submitted argument in support of her claims, dated in January 2014, to the Board directly.  The Board, after receiving this submission, sent a letter to the Veteran inquiring as to if she wanted the evidence considered by the Board along with the returned VHA opinion (that is, it was asked if she waived RO review of her submission), or, alternatively, if it was her desire to have the case remanded back to AOJ so that this agency may consider her new submissions in the first instance.  In that respect, all evidence received since the dispatching of the last supplemental statement of the case (SSOC) would be considered by the RO.  

In a July 2014 letter, the Veteran specifically indicated her desire to have the case remanded and sent to the AOJ for consideration of evidence submitted since the last SSOC was issued in the first instance.  No waiver of RO review of her submitted evidence was received, and quite the contrary, the express wish of the Veteran was to have the RO review her additional evidence.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2013).  In the current case, the Veteran has submitted arguments pertinent to her claims and has specifically requested a remand for review in the first instance by the AOJ.  Since the Veteran did not waive AOJ review of the additional evidence, the claim must be remanded in order for the RO to review the additional evidence and issue and SSOC.

Upon an initial review, it is evident that the Veteran maintains that she still is undergoing treatment at VA facilities and that there are additional private facilities which may, potentially, have evidence supportive of her claims.  Thus, prior to reviewing the Veteran's submissions, efforts should be made to locate all outstanding VA clinical treatment records and to associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the Veteran should be informed of her right to submit additional evidence, and should she identify locations and approximate dates of treatment at private facilities (along with providing an appropriate waiver), efforts should also be made to secure these potentially relevant private records.  In this regard, it is noted that, with her January 2014 submission, she provided evidence of continuing treatment at St. Vincent's North Hospital in Sherwood, Arkansas, with particular visits noted to have occurred between 2008 and 2013.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical treatment records for the Veteran.  Further, inform the Veteran of her right to supplement the record with additional evidence supportive of her claims.  Should the Veteran identify outstanding private treatment reports, after securing the appropriate waivers and the approximate dates and locations of that treatment, obtain copies of the private treatment and associate them with the claims file.  In this regard, it is noted that the Veteran has provided a release with respect to treatment records from St. Vincent's North Hospital in Sherwood, Arkansas for the period of 2008 to 2013.  With respect to outstanding VA and private records, should none be located after exhaustive search, so annotate the record.  

2.  Return the claims file to the AOJ/RO for consideration of evidence submitted subsequent to the last SSOC of record, particularly the January 2014 argument submitted by the Veteran subsequent to the returned VHA opinion.  Following consideration of the evidence in the first instance, in addition to any other evidence submitted in accordance with this remand order, readjudicate the Veteran's claims de novo.  Should the claims not be granted in their entirety, issue an appropriate SSOC and return the claims to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



